Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-7, 8-14 and 15-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). 
Step 1: Identifying Statutory Categories

Step 2A: Identifying a Judicial Exception
Claims 1-7, 8-14 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that managing meeting divergence for a meeting involving a plurality of participants including receiving a first contribution from a first one of the participants during the meeting; determining a first one of the core intents with which the first contribution is associated; determining a linkage of the first contribution to at least one second, previous contribution provided during the meeting;  
These limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a computer implemented method, non-transitory storage media and one or more computer processor), the claims are directed to obtaining meeting data/information, analyzing the data, and providing a progress/status of meeting. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. The additional limitation of “generating a graphical representation of a progress of the meeting amount to mere instructions to apply the exception to a computing environment. This judicial exception is not integrated into a practical application because the  wherein the meeting topic is identified based on communications among the participants. Claims 3, 10 and 17 recites determining a completion status of the first core intent based on at least one of the first contribution, the at least one second contribution, and the linkage. Claims 4, 11 and 18 recites when the completion status is below a completed threshold, determining a topic within the first core intent to be discussed by the participants during the meeting Claims 5, 12 and 19 recites graphical representation including a gap corresponding to the topic to be discussed, the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution. Claims 6, 13 and 20 recites determining an action item for the participants so that the topic is discussed. Claims 7 and 14 recites determining a characteristic of the first participant, the first contribution being based on the characteristic. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite managing meeting divergence for a meeting involving a plurality of participants including receiving a first contribution from a first one of the participants during the meeting; determining a first one of the core intents with which the first contribution is associated; determining a linkage of the first contribution to at least one second, previous contribution provided during the meeting and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and Paragraph 0055-0056 details “one or more processors 02, one or more computer-readable RAMs 04, one or more computer-readable ROMs 06, one or more computer readable storage media 08, device drivers 12, read/write drive or 
interface 14, network adapter or interface 16, all interconnected over a communications fabric 18.[0091] These computer readable program instructions may be provided to a processor of a general purpose computer”.  These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface/GUI, representative claims merely invokes computers Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2020/0104802 A1) in view of Wynn et al. (US 2018/0039951 A1).

Regarding Claims 1, 8 and 15,    Kundu discloses the computer-implemented method/medium/system for managing meeting divergence for a meeting involving a plurality of participants to discuss a plurality of core intents ([0006] systems for managing actions such as meetings to improve the efficiency with which actions are managed, [0032]., the method comprising:
Kundu discloses receiving a first contribution from a first one of the participants during the meeting ([0032] User 104-1 and user 104-2 are physically located in an event space 106 in which an event (e.g., a meeting) is taking place and user 104-3 is remote from the event space 106 (e.g., user 104-3 is participating in the meeting from a remote location)., Fig 11 B # 1000, 1102 contribution by user Sam Jackson on campaign update, [0140] agenda item A was discussed);
Kundu discloses determining a first one of the core intents with which the first contribution is associated (Fig 11 # 11B #1104 core intent/agenda item campaign updates discussed by Sam Jackson, [0148] the time frame identified based on the key term comprises a sub-portion of the first time frame.);
Kundu discloses determining a linkage of the first contribution to at least one second, previous contribution provided during the meeting (Fig11 B # 1102-1 and 1102-2 discussion during meeting on topic campaign updates; [0143] The text boxes 1102-1 and 1102-2 may include the same text or may include distinct text.  For example, both text boxes 1102-1 and 1102-2 include the Agenda item 1002-1 "Campaign updates." [0147] identifying portions associated with a particular agenda item ); and
Kundu discloses generating a graphical representation of the meeting ([0137] analyze the progress of the group event to determine which agenda items are being discussed during the group event, Fig 10B # 656 and [0138] the representation includes a plurality of markers.  For example, each of the plurality of markers indicates when a new topic (e.g., a new agenda item) is being discussed.), the graphical representation including a first visual indicator corresponding to the first contribution (Fig 11 A # 1004-1 agenda A discussion, Fig 11B @ 1102-1, 1104 campaign update by Sam Jackson and at least one second visual indicator respectively corresponding to the at least one second contribution (Fig 11A # 1004-3 agenda A second contribution, Fig 11B # , the first visual indicator positioned with respect to the at least one second visual indicator to represent the linkage ([0143] the device determines that an additional time frame (e.g., time frame corresponding to portion 1004-3) corresponds to a same agenda item (e.g., Agenda item A).  In some embodiments, the device visually distinguishes (e.g., highlights) all portions 1004 that correspond (linkage) to a same agenda item.), [0148]). Kundu, however does not specifically teach generating a graphical representation of a progress of the meeting.
Wynn teaches generating a graphical representation of a progress of the meeting (Fig 10 # 1020[0152] determine progress of meeting to be fast or slow, generate notification to adjust rate of discussion, [0146]-[0147] the videoconference session has reached the second agenda item, as indicated by the current agenda item 1022 and by indicator 1020., [0149] The system can check how far the presentation of the videoconference data has progressed, e.g., by checking which slide, document heading, or other portion of the videoconference data has been presented (displayed or otherwise output to the participants of the videoconference).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included generating a graphical representation of a progress of the meeting, as disclosed by Wynn in the system disclosed by Kundu, for the motivation of providing a method of determining that the progress of the videoconference session is within threshold time period ([0147] Wynn) and sending notification to track the scheduled agenda ([0147], [0149] Wynn).
Claim 15: Kundu discloses the one or more computer processors, one or more computer-readable storage media ([0151], [0173]), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method

Regarding Claims 2, 9 and 16,    Kundu as modified by Wynn teaches the computer-implemented method of claim 1, 
Kundu teaches wherein the meeting topic is identified based on communications among the participants ([0091], Fig 11B # 1104 and [0162]-[0163] displaying the first portion of the representation (topic campaign updates) includes displaying text that corresponds to the first agenda item., Fig 13 # 1312, 1314, [0155] the device identifies (1314) a first attendee of the plurality of group event attendees and determines, based on the first attendee, the first agenda item of the plurality of media items.)

Regarding Claims 3, 10 and 17,    Kundu as modified by Wynn teaches the computer-implemented method of claim 1, further comprising: 
Kundu teaches determining a completion status of the first core intent based on at least one of the first contribution, the at least one second contribution, and the linkage ([0111]-[0112], [0118]a milestone status is determined using information stored in milestone table such a percentage completion, [0119], [0122]).

Regarding Claims 4, 11 and 18,    Kundu as modified by Wynn teaches the computer-implemented method of claim 3, further comprising:
Kundu teaches when the completion status is below a completed threshold, determining a topic within the first core intent to be discussed by the participants during the meeting ([0100] automatically prompt generation of an action such as a meeting to discuss a task, [0101]-[0102], [0113][0118] a rate of execution of the first task is below a threshold value (e.g., based on a user defined or automatically determined rate value), and/or a percentage completion amount of the milestone is below a predetermined amount). [0119] if fewer than a threshold number of tasks have been completed corresponding to a milestone, generate an action.)

Regarding Claims 5, 12 and 19,   Kundu as modified by Wynn teaches the computer-implemented method of claim 4, 
Kundu teaches wherein the graphical representation includes a relating task (dependency) corresponding to the topic to be discussed, the task positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the task to the first contribution and the at least one second contribution. ([0108], [0113] related tasks included in agenda, [0115] generating the agenda includes determining at least one task dependency associated with the first task (e.g., a parent task that depends on the task or a child task on which the task depends) and including, in the agenda, the first task and a second task that has a task dependency relationship with the first task.)
Kundu does not specifically teach a gap corresponding to the topic to be discussed, the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution
Wynn teaches a gap corresponding to the topic to be discussed ([0043] after a first agenda item is concluded during a videoconference session, a gap of 10 minutes may proceed in which no agenda item is associated with that gap of time, and a next agenda item of the agenda is then started after that gap of time has concluded), the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution ([0045] suggested agenda items can be displayed in a half-tone text or grey color text, in contrast to darker text or brightly-colored text used for user-specified agenda items., [0050], [0055] automatically determined as a suggested agenda item named "Review minutes of previous meeting" and which is automatically assigned a time period duration of 3 minutes based on the length of those minutes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gap corresponding to the topic to be discussed, the gap positioned with respect to the first visual indicator and the at least one second visual indicator to represent a further linkage of the gap to the first contribution and the at least one second contribution, as disclosed by Wynn in the system disclosed by Kundu, for the motivation of providing a method of determining that the progress of the videoconference session is within threshold time period ([0147] Wynn) and providing notification to extend the time period of current item ([0148] Wynn).


Regarding Claims 6, 13 and 20,    Kundu as modified by Wynn teaches the computer-implemented method of claim 5, further comprising: 
Kundu teaches determining an action item for the participants so that the topic is discussed ([0113]action information includes an agenda that is automatically generated based on the first task information, [0114] all tasks associated with the eligible action participants are included in the agenda., [0115]).

Regarding Claims 7 and 14,    Kundu as modified by Wynn teaches the computer-implemented method of claim 1, further comprising: 
Kundu teaches determining a characteristic of the first participant, the first contribution being based on the characteristic ([0120] eligible action participants (e.g., users associated with the task, users that have participated in meetings that are relevant to the task and/or the group, users associated with content that corresponds to the task and/or the group, and/or users who have performed a search relevant to the task and/or group) where the eligible action participants include at least a subset of the group members [0121] the eligible action participants are determined in accordance with access parameters (e.g., Member_Role of members table 506, FIG. 5A) defined for group members.)
Wynn also teaches determining a characteristic of the first participant, the first contribution being based on the characteristic ([0071] particular participant users can be automatically assigned to particular agenda items based on the agenda item identifiers, e.g., based on any of the factors)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Roberts (US 2011/0029893) discloses displaying an interactive collaboration plane along a time axis within a graphical user interface, automatically detecting a plurality of participation events each performed by one of a plurality of participants during a conference session between the 
Reshef (US 10,642,889) discloses a recorded conversation is segmented from the corpus by using the derived topics into segments such that each segment is classified as belonging to a particular topic in the optimal set.
Denner (US 2011/0072362) discloses creating an agenda for a meeting with a computerized meeting management system, the agenda having at least one recurring agenda item; presenting a suggested amount of time for the at least one recurring agenda item to a user through the computerized meeting management system, the suggested amount of time being based on data regarding the recurring agenda item from at least one previous meeting.
Nelson (US 2018/0101824 discloses determining meeting efficiency based on agenda items; determining missing information for new agenda item as suggested information ([0007])
Borhetti discloses providing feedback during conference.
Locascio discloses generating a searchable transcript of a group-based audio feed within a group-based communication system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629